DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: In line 5, the recitation “the outside” should be “an outside”.  
Claim 17 is objected to because of the following informalities: In line 5, the recitation “the width” should be “a width”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 16: In line 27, the recitation “the inner surface of the main body” lacks antecedent basis.
With respect to claims 17-20: The claims are rejected under 35 U.S.C. § 112(b) via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,485,122 B2 (Wolf) in view of US 2019/0310011 A1 (Marinello).
With respect to claim 1: Wolf discloses a vacuum adiabatic body comprising: a first plate (outer paneling 16) which defines at least a portion of a wall for a first space (exterior of the refrigerator 10); a second plate (inner paneling 15) which defines at least a portion of a wall for a second space (refrigerator chamber 14) which has a temperature different from that of the first space (first space ambient, chamber 14 refrigerated); a sheet (diaphragm 17) which seals between the first plate and the second plate so as to provide 
Regarding the claim recitation that the third space “has a temperature between the temperature of the first space and the temperature of the second space”, the exterior of the refrigerator is ambient, and the interior of the chamber 14 is refrigerated. This is the purpose of a refrigerator - to cool the interior thereof below the ambient temperature, to thereby preserve food. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have any amount of heat transfer between the chamber 14 and the exterior, ambient environment, when the walls forming the refrigerator 10 provide anything less than infinite R-value. In that no insulation/wall is perfect at preventing heat transfer, it is obvious for the “evacuable interspace” and/or the supporting material 18 therein in the walls of Wolf’s refrigerator to be at some temperature between the ambient and the temperature of the chamber 14. Such a temperature is the natural result of heat transfer between the chamber 14 and the ambient environment, as occurring trough the walls of the refrigerator 10. 
Marinello discloses surround lighting features 110, 120 used in a vacuum insulated cabinet structure 2 of a refrigerator 1. The lighting feature 110 is disposed within a contoured gap G around the interior of the refrigerator compartment 28 using an attachment portion 160. Attachment portion 160 may be coupled to both the thermal bridge 10 and the liner 16, or only one of those two components. Thermal bridge 10, liner 16, and external wrapper 8 are vacuum sealed together to form the vacuum cavity VC of the cabinet structure 2. See Fig. 1B, Fig. 8, and [0018]-[0041].

One would be motivated to make such a modification in order to illuminate the interior of Wolf’s chamber 14, in a similar manner as in Marinello’s invention. Further motivation is provided in Marinello [0040], which teaches that the lighting feature 110 filling the gap G and being flush with the liner 16 and bridge 10 allows for easy wiping clean of the compartment 28 of the refrigerator 1. 
In the combination, the attachment portion 160 makes obvious the claimed “second frame”, and the lighting feature 110 makes obvious the claimed “electronic component”.
With respect to claim 9: See Wolf Fig. 2 and Col. 5 for diaphragm covering 19 made of tough, permanently elastic polyethylene foam. The polyethylene foam covering 19 meets “an adiabatic material” as claimed. 
With respect to claim 16: By making the same combinations/modifications as in the rejections above, Wolf in view of Marinello makes obvious a refrigerator (Wolf’s refrigerator 10) comprising: a main body (Fig. 1) which has a cavity (Wolf’s chamber 14) provided by a first plate (Wolf’s paneling 16), a second plate (Wolf’s paneling 15), and a space (“evacuable interspace” @ Wolf Col. 5 line 27) between the first plate and the second plate that is in a vacuum state (see Wolf Col. 5); a door (Wolf’s door 11) which is movable to selectively can close at least a portion of an opening of the main body; a gasket (Wolf’s magnetic seal 12 on door 11 and/or Wolf’s magnetic seal 42 on protective 
With respect to claim 17: Wolf discloses wherein the refrigerator further comprises a sheet (Wolf’s diaphragm 17) which connects the first plate and the second plate to each other, and wherein the length of the side surface wall is greater than the width of the sheet in the direction extending between the first plate and the second 10New National Stage Patent ApplicationDocket No. HI-1714 plate (in Wolf Figs. 2 and 4, the protective profile 20 and 50 is wider than the diaphragm 17) so that the first frame covers and protects the sheet (Wolf Figs. 2 and 4).
With respect to claim 18: Wolf discloses the use of snap-connection to attach the protective profile 20 or 50 to the inner paneling 15 and outer paneling 16. See the retaining openings 25.1, 33.1, 52.1 and retaining noses 16.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a similar snap-connection (retaining openings and noses) to connect Marinello’s attachment portion 160 to Wolf’s protective profile 20 or 50, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use the same connection again in order to have the same type of connection used in multiple places, thereby making assembly easy. Such a connection makes obvious the claim as written. 
In such a configuration, attachment portion 160 has the retaining openings or the retaining noses. The protective profile 20 or 50 has whichever of the openings or noses that is not on the attachment portion 160. The combination makes obvious the retaining noses 16.1 being formed on and extending from the protective profile 20 or 50. Attachment noses 16.1 being formed on and extending from the protective profile 20 or 50 meet “a coupling extension” as claimed.
Alternatively, the retaining openings 25.1, 33.1, and 52.1 are formed on retaining walls 25, 33, and 52. The retaining walls 25/33/52 being formed on and extending from the protective profile 20 or 50 meet “a coupling extension” as claimed. 

s 6, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,485,122 B2 (Wolf) in view of US 2019/0310011 A1 (Marinello) as applied to claims 1 and 16 above, and further in view of US 2003/0041612 A1 (Piloni).
With respect to claim 6: See Marinello Fig. 8. The attachment portion 160 “has an elongated shape in one direction” as claimed. The attachment portion 160 has an elongated shape along the length of the lighting feature 110. Any of the three flanges forming the attachment portion 160 meets “a seating rib” as claimed. 
Regarding the claimed “electric wire accommodation recess”, Marinello [0031] states: 
As further shown in FIG. 4, the wall covering assembly 29 includes a substantially upright rear wall 130 which is disposed adjacent to, yet spaced-apart from, rear wall 26 of the refrigerator liner 16. The wall covering assembly 29 further includes a top wall 132 which is disposed adjacent to and spaced-apart from the top wall 18 of the refrigerator liner 16. In this way, the wall covering assembly 29 forms a cavity 134 extending along the upper and rear portions of the refrigerator compartment 28. Specifically, the cavity 134 includes a first portion 134A disposed along the rear wall 26 of the refrigerator liner 16 and second portion 134B which extends along the top wall 18 of the refrigerator liner 16. The first and second portions 134A, 134B of the cavity 134 are used to house a wiring system 140 having a first end 142 electrically coupled to the surround lighting feature 110 and a second end 144 electrically coupled to a power source 146. The wiring system 140 is concealed within the cavity 134 provided by the wall covering assembly 129 as disposed within the refrigerator compartment 128. As further shown in FIG. 4, the wall covering assembly 29 includes an inclined portion 148 for defining a housing area 150 in which cooling components 152 are housed for cooling the refrigerator compartment 28. Further, the power source 146 for the wiring system 140 is also contemplated to be disposed within the housing area 150 that is concealed by the wall covering assembly 29. In this way, the vacuum cabinet structure 2 can remain and sealed and under vacuum without the need for piercing the vacuum cabinet structure 2 to provide power to the surround lighting feature 110. Further, with the wall covering assembly 29 in place within the refrigerator compartment 28, the power supply 146 and wiring system 140 can remain concealed while powering the surround lighting feature 110 to provide a pleasing aesthetic for the surround lighting feature 110.

Marinello’s figures and specification do not provide detail as to how the first end 142 of the wiring system 140 is connected to the lighting feature 110. However, Marinello is explicit that the first end 142 of the wiring system 140 is somehow connected to the lighting feature 110, to thereby provide electrical power for the LED lights of the lighting feature 110.
Piloni discloses putting electric cables 10B in a channel 12 of a vacuum-insulated refrigerator cabinet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Piloni’s channel 12 on the back of one of the flanges forming Marinello’s attachment portion 160, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to provide a location for the wiring system 140 to extend and connect the first end 142 thereof to the lighting feature 110.
In the combination, the channel 12 makes obvious the claimed “wire accommodation recess”. 
With respect to claim 8: Wolf discloses the use of snap-connection to attach the protective profile 20 or 50 to the inner paneling 15 and outer paneling 16. See the retaining openings 25.1, 33.1, 52.1 and retaining noses 16.1.

One would be motivated to use the same connection again in order to have the same type of connection used in multiple places, thereby making assembly easy. Such a connection makes obvious the claim as written. 
With respect to claim 20: In the combination, Marinello’s lighting feature 110 meets “a lamp” as claimed. 
See the rejection of claim 6 above regarding Marinello’s disclosure of the wiring system 140 connected to the lighting feature 110. The wiring system 140 extends in a cavity 134 that extends along the top wall and the rear wall of the refrigerator chamber. Cavity 134 is formed by adding a wall covering assembly 29 spaced apart from the liner 16.
Piloni discloses putting electric cables 10B in a channel 12 of a vacuum-insulated refrigerator cabinet. Piloni’s electric cables 10B are located forward of a flange-like extension 6A that seals off the vacuum cavity of the wall. 
Piloni’s extension 6A is analogous to Wolf’s diaphragm 17. Wolf’s diaphragm 17 forms the vacuum space of Wolf’s invention. 
Marinello [0031] teaches away from piercing the vacuum space with the wiring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Piloni’s channel 12 forward of Wolf’s diaphragm 17 
One would be motivated to make put the channel 12 in the foam covering 19 as an alternative to having to add Marinello’s cavity 134 and wall covering assembly 29 to Wolf’s invention. The wall covering assembly 29 and cavity 134 reduce the storage capacity of the refrigerator, and putting the channel 12 in the foam covering 19 does not reduce the storage capacity of the refrigerator.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,485,122 B2 (Wolf) in view of US 2019/0310011 A1 (Marinello) as applied to claim 18 above, and further in view of US 2017/0292776 A1 (Kim).
With respect to claim 19: Wolf’s profile 20 or 50 is made of plastic (Wolf Col. 7 lines 26-31). In the combination, Marinello’s attachment portion 160 and lighting feature 110 are attached to the profile 20 or 50.
Kim Figs. 4-10b show various embodiments of a reinforcing member 400 provided to enhance structural rigidity.
When attaching Marinello’s attachment portion 160 and lighting feature 110 to Marinello’s protective profile 20 or 50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Kim’s reinforcing member 400 where the attachment portion 160 connects to the profile 20 or 50. 
The use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. Ergo, it is obvious to reinforce Wolf’s . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0041612 A1 (Piloni) in view of US 5,485,397 (Yamazato) and WO 2006/011112 A1 (Soysal).
With respect to claim 10: Piloni discloses a refrigerator (“domestic refrigeration appliance” @ [0014]) comprising: a main body (see the explanation below) which has an opening to access an accommodation space (compartment 2); a door (door P) which opens and closes the opening of the main body; and wiring (electric cable 10 in Fig. 3; electric cables 10B in Fig. 4) which passes through a gap between the main body and the door.
Regarding the claimed “main body” and “gap between the main body and the door”, the Applicant’s wires 115, 116 pass through a gap between the main body and the door as claimed when the claimed “main body” is the vacuum adiabatic body defined by Applicant’s first plate member 10, second plate member 20, and sheet 60.
In Piloni Fig. 3, the vacuum adiabatic body is defined by inner shell 3’, outer shell 4’, and extension 6’. In Fig. 3, the channel 8’ for the electric cables 10 is in front of the vacuum adiabatic body. In Piloni Fig. 4, the channel 12 for the electric cables 10B is in front of the vacuum adiabatic body in a similar way.
Piloni meets the claimed “main body” and “wiring which passes through a gap between the main body and the door” by having cable 10/cables 10B in a gap between 
Yamazato discloses a refrigerating and cooling device comprising a casing 1 and compartments 2-4. Yamazato’s main control section 20 is located outside the casing 1 on the upper side thereof (Fig. 1 and Col. 15 lines 46-49). Yamazato discloses a plurality of electronic components within the compartments 2-4, such as lamp 6a, door switch 7b, and thermistor 8c. The electronic components are connected to the main control section 20 via wiring that passes through the back surface 1a of the casing 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Piloni’s refrigeration appliance by adding Yamazato’s main control section 20 and one or more electronic components thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to add the main control section 20 and electronic component(s) in order to control the operations of the domestic refrigeration appliance in a similar manner as in Yamazato’s invention.
In the combination, it is obvious to have the main control section 20 on the top of Piloni’s domestic refrigeration appliance because that is where Yamazato discloses the main control section 20 is placed on the casing 1. This makes obvious “a controller which is provided at an exterior side of the main body” as claimed.
In the combination, it is obvious to have one or more of Yamazato’s electronic components inside Piloni’s compartment 2 because Yamazato shows such components 
Regarding the claim recitation “so as to electrically connect the electronic component and the controller”, see Piloni [0001]-[0018]. The primary purpose of Piloni’s invention is to eliminate profile connection bars that extend between the inner and outer walls of the refrigerator. In Piloni’s figures, the extensions 6/6’/6A preclude the need for such connection bars. Such connection bars are generally formed by several separate sections that are joined to each other and welded to the shells. Thus, the extensions 6/6’/6A provide a simpler way to provide a vacuum chamber. 
Soysal teaches away from having pipes and cables interfering with vacuum insulated cabinets (walls) 2 that form a refrigerator. The cabinets (walls) 2 are joined by connectors 5 that define passages 7 for the mechanical and electric lines. 
When adding Yamazato’s main control section 20 and electronic component(s) to Piloni’s invention, one of ordinary skill in the art would find obvious not having the wires for the electronic components pass through the rear wall of Piloni’s cabinet (similarly to Yamazato’s wiring passing through the back surface 1a of the casing 1), to thereby not interfere with the vacuum-tight nature of the walls of Piloni’s refrigerator. It is obvious that passing wires through Piloni’s wall may compromise and/or make difficult maintaining the vacuum-tight nature of the wall. 
In that Piloni already provides electric cable 10/electric cables 10B, it is obvious to use the existing cable 10/cables 10B to connect the main control section 20 to at least one electronic component inside Piloni’s compartment 2. This precludes wiring passing through the vacuum-insulated walls of Piloni’s refrigerator. 
Allowable Subject Matter
Claims 2-5, 7, and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637